Citation Nr: 0921956	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-14 120 	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits, under the provisions of 
38 U.S.C.A. § 1151, for quadriplegia with residuals, as a 
result of VA medical and surgical treatment in June 2004.


REPRESENTATION 

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from July 18, 1945 to 
September 17, 1945 in the U.S. Naval Reserve, and from 
September 18, 1945 to August 24, 1949 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision, in which 
the RO denied compensation under the provisions of 
38 U.S.C.A. § 1151 for quadriplegia with residuals.  The 
Veteran filed a notice of disagreement (NOD) in April 2005, 
and the RO issued a statement of the case (SOC) in April 
2007.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in May 2007.

In January 2009, the Veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.  

In May 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

The Board notes that the RO characterized the issue on appeal 
in the April 2007 SOC as one involving clear and unmistakable 
error (CUE) in the denial of compensation for quadriplegia 
with residuals.  However, as the Veteran disagreed with the 
March 2005 rating decision, there is no final decision that 
could be the subject of a CUE claim.  The Board has therefore 
recharacterized the claim on appeal, as reflected on the 
title page, to more accurately reflect what the appellant has 
claimed and what the RO has actually adjudicated.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

After review of the claims file, the Board has determined 
that additional development is necessary.  

Under 38 U.S.C.A. § 1151, compensation is awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service connected.  A 
qualifying disability is one which is not the result of a 
veteran's willful misconduct, and which was caused by 
hospital care, medical or surgical treatment or examination 
furnished him under any law administered by VA, and the 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
surgical treatment; or (B) an event not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 
2008).

The causation requirements is a separate requirement of 
section 1151 (in addition to the proximate cause 
requirement), as section 1151 which does not "cover injuries 
which were merely incurred during or coincident with 
treatment but not 'as a result of' treatment."  See 
VAOPGCPREC 1-99 (Feb. 16, 1999) (citing VAOPGCPREC 7-97) and 
quoting Brown v. Gardner, 513 U.S. 115, 119 (1994)) ("[t]his 
language is naturally read simply to impose the requirement 
of a causal connection between the 'injury' or 'aggravation 
of an injury' and ' . . . medical or surgical treatment . . . 
.'").

In this case, imaging studies in June 2004 revealed a panus 
compressing the spinal cord at C2, with a resulting diagnosis 
of spinal cord syndrome.  The record reflects that the 
Veteran underwent an occiput to C-6 fusion and laminectomy to 
C1-4 in June 2004; and subsequently, the Veteran developed 
progressive upper and lower extremity weakness with a 
resulting diagnosis of tetraplegia/quadriplegia.  Coincident 
with these findings, the Veteran was noted to be 
uncooperative regarding the wearing of a cervical collar 
during rehabilitation.  However, while there appears to be 
additional disability subsequent to the June 2004 surgery and 
rehabilitation (quadriplegia), there is no medical opinion 
regarding whether the current quadriplegia and other claimed 
surgical residuals were actually caused by hospital care, 
medical or surgical treatment or examination furnished by VA, 
and, if so, whether the proximate cause of such qualifying 
additional disability is negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the surgical treatment; or an event not 
reasonably foreseeable.  As these questions are medical in 
nature, the Board finds that a VA examination of the Veteran, 
and a medical opinion, would be helpful in resolving this 
matter.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Thus, the Board finds the RO should arrange for the Veteran 
to undergo VA examination, by an appropriate physician, at a 
VA medical facility..  The Veteran is hereby advised that 
failure to report for the scheduled VA examination, without 
good cause, may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2008).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to any scheduled examination, the RO must 
obtain and associate with the claims file any copy(ies) of 
notice(s) of the date and time of the examination sent to the 
Veteran by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The record reflects that the 
Veteran receives ongoing treatment at the VA Medical Center 
(VAMC) in Long Beach.  Records of outpatient treatment at the 
Long Beach VAMC from March 7, 2005 through August 2, 2005 
have been associated with the claims file.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all records of 
pertinent treatment from the Long Beach VAMC following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) (2008) 
as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its letter to the Veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as regards the five elements of a claim for 
service connection-particularly, disability rating and 
effective date-as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000  
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:


1.  The RO should obtain from the Long 
Beach VAMC all records of evaluation 
and/or treatment of the Veteran, since 
August 2, 2005.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should ensure that its letter to 
the Veteran meets the notice requirements 
of Dingess/Hartman (cited to above), 
particularly as regards VA's assignment of 
disability ratings and effective dates, as 
appropriate.

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should render an opinion, 
consistent with the record and sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the Veteran incurred additional 
disability-to particularly include 
quadriplegia/tetraplegia-as the result of 
VA medical treatment.  If so, he or she 
should also opine as to whether the 
proximate cause of such disability was (a) 
carelessness, negligence, or lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA, or (b) an event not reasonably 
foreseeable.  

In rendering his or her opinion, the 
physician should comment as to whether, in 
providing surgical care or rehabilitation 
for the Veteran's central cord syndrome, 
including application of the cervical 
collar, any VA physician failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  The RO is also reminded 
that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


